Citation Nr: 0401243	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  98-07 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired cognitive 
disorder, including as secondary to chemicals and/or 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from September 1981 to September 
1985.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego.  The RO, in pertinent part, denied entitlement to 
service connection for cognitive deficits.

In March 2000, the Board issued a decision denying 
entitlement to service connection for multiple issues, 
including for an acquired cognitive disorder, as well-
grounded claims had not been received.  Reconsideration of 
the decision was denied in June 2000.

The veteran appealed the March 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In November 2000, the Acting Secretary of VA moved that the 
March 2000 Board decision be vacated and the matter remanded 
due to the enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) and 
pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(holding that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial-appeal process has been concluded, 
the version more favorable to appellant should apply).  

In a December 2000 Order, the CAVC granted the motion, 
vacated the Board's March 2000 decision in this case, and 
remanded the matter.  

The Board is aware that in Kuzma v. Principi, 341 F. 3d 1327 
(Fed. Cir. 2003) the United States Court of Appeals for the 
Federal Circuit (CAFC) expressly overruled the CAVC's 
precedents in Holliday v. Principi, 14 Vet. App. 280, 286 
((2001) (en banc) and Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The CAFC stated that "[a]pplying Karnas to section 
3(a) of the VCAA, which makes no mention of retroactivity, 
would impermissibly requires its retroactive application."  
Id.

However, the law of the case applies to this case wherein the 
CAVC directed the Board to apply the VCAA.  

In September 2001 the Board issued a decision on some of the 
issues appealed and remanded others, including the issue of 
entitlement to service connection for an acquired cognitive 
disorder.  The claim was returned to the Board and in June 
2003 the Board issued a decision on multiple issues and 
remanded the issue of entitlement to service connection for 
an acquired cognitive disorder for additional development.  

Most recently, the RO denied entitlement to service 
connection for an acquired cognitive disorder, including as 
due to chemicals and/or herbicide exposure, and notified the 
veteran through his attorney by a supplemental statement of 
the case dated in September 2003.

The case has been returned to the Board for further appellate 
review.

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.  


REMAND

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103- 446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002) became law.  


This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2002).  

In the Board's June 2003 remand the veteran was to be 
provided a VA neuropsychiatric examination conducted by an 
appropriate specialist to ascertain the nature and etiology 
of any current cognitive disorder(s) which may be present.  
In addition, the examiner was to provide a medical opinion 
and address specific questions.  Although the VA examiner 
stated the current cognitive and psychiatric disorders, there 
is no opinion regarding the etiology of the psychiatric 
disorder.  In addition, although the VA examiner appears to 
link the cognitive disorder to a combination of factors 
including preservice head trauma, there is no medical 
opinion, as requested, whether it is at least as likely as 
not that it was aggravated during service.  

Inasmuch as the August 2003 VA examination did not comply 
with the directives of the September 2001 Board remand, the 
case is being remanded again for an additional medical 
opinion.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Accordingly, the case is REMANDED to the VBA AMC for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim for service 
connection for an acquired cognitive 
disorder, including as secondary to 
chemicals and/or herbicide exposure.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of such 
notification must be incorporated into 
the claims file.

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

3.  Te VBA AMC should send the claims 
folder to the Portland VA Medical Center 
for review by the VA examiner who 
conducted a C&P examination in August 
2003.  The examiner must annotate the 
report that the claims file was in fact 
made available for review.  The VBA AMC 
should ask the VA examiner to review the 
claims file and to furnish a supplemental 
opinion. 
All findings should be reported in detail 
and he should give a complete rationale 
for all opinions offered.  The 
determination as to whether an additional 
examination is necessary is left to the 
VA examiner.  The examiner should review 
the veteran's complete military and 
medical history (in particular, his 
neuropsychiatric history), and upon doing 
so answer the following questions:

(a)  Does the veteran have a current 
cognitive/neurological and/or psychiatric 
disorder(s), and, if so, what is 
its/their nature?

(b)  Is it at least as likely as not that 
the current neurological and/or 
psychiatric disability was/were incurred 
as a result of exposure to herbicides or 
chemical exposure in service, or was/were 
otherwise incurred during service, or if 
preexisting service, was/were aggravated 
thereby?

In making this determination, the 
examiner should also discuss the 
relationship, if any, of the veteran's 
preservice injuries sustained when he was 
run over by a truck, and their 
relationship, if any, to his neurological 
and/or psychiatric disorder(s) found on 
examination.  If it is determined that 
the disorder(s) preexisted service, is it 
at least as likely as not that it/they 
was/were aggravated during service (i.e., 
underwent an increase in severity beyond 
normal progression in service); reflects 
a natural progression of the disorder(s) 
in service, or reflects temporary or 
intermittent flare-ups that did not 
result in a worsening of the underlying 
disorder(s).  See 38 C.F.R. § 3.306; 
Sanders v. Derwinski, 1 Vet. App. 88 
(1990).
5.  If the August 2003 VA examiner is no 
longer available, please forward this 
request for a supplemental opinion (with 
the deferred examination option) to a 
second physician specializing in 
neuropsychiatric disorders.

6.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to service connection for an 
acquired cognitive disorder, including as 
secondary to chemicals and/or herbicide 
exposure.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2003).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


